Citation Nr: 1823507	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for a thyroid disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1992 to September 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO, inter alia, reopened and granted the Veteran's claim for service connection for bipolar disorder, assigning an initial rating of 30 percent and an effective date of June 14, 2011, but denied the Veteran's claim for service connection for a thyroid disability.  In August 2012, the Veteran filed a notice of disagreement (NOD) with this denial, as well as the effective date assigned for the award of service connection for bipolar disorder.  

In an August 2014 rating decision, the RO found a clear and unmistakable error in the prior assignment of an effective date for the award of service connection for bipolar disorder, and assigned a new effective date of June 24, 2011.  Also in August 2014, the RO issued a statement of the case (SOC), reflecting the denial of an effective date earlier than June 24, 2011 for the award of service connection for bipolar disorder and the continued denial of service connection for a thyroid disability.  In September 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) only with respect to the claim for service connection claim for a thyroid disability.

In July 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.

REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran asserts that she has a current thyroid disability that began in or is related to service.  In the alternative, she has also indicated that there may be a relationship between her current thyroid disability and her service-connected bipolar disorder.

In connection with her claim for service connection for a thyroid disability, the Veteran underwent a VA thyroid examination in July 2011, at which time the VA examiner diagnosed the Veteran with a multinodular goiter, but also stated that the Veteran's current thyroid status, particularly with respect to the fluctuating function levels, had not been clearly diagnosed.  The VA examiner also opined that it was less likely as not that the Veteran's current thyroid condition was connected to service, and that there was no evidence to suggest that it first manifested in service.  In addition, following the submission of additional evidence, particularly records (regarding the Veteran's recent claim for disability insurance benefits to her state's employment development department (EDD)) showing that the Veteran underwent a total thyroidectomy in December 2012, in July 2014, the July 2011 VA examiner provided an addendum opinion, in which she opined that it was less likely than not that the Veteran's current thyroid condition, now status post thyroidectomy, was the result of any symptoms manifest during service.  The VA examiner also opined that it was less likely as not that the Veteran's currently diagnosed thyroid condition was directly secondary to her bipolar disorder.

However, it is still unclear what current diagnoses are associated with the Veteran's thyroid.  In this regard, despite the VA examiner's statement that the Veteran's current thyroid status, particularly with respect to the fluctuating function levels, had not been clearly diagnosed, the records regarding the Veteran's recent claim for disability insurance benefits to her state's EDD indicate diagnoses of hyperthyroidism and hypothyroidism.  In addition, secondary service connection involves a two-part inquiry concerning both causation and aggravation.  See 38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  While the VA examiner addressed whether a direct relationship existed between the Veteran's current thyroid disability and her service-connected bipolar disorder, the VA examiner failed to explicitly address whether the Veteran's current thyroid disability was aggravated (worsened beyond natural progression) by her service-connected bipolar disorder.

Moreover, since the VA opinion and addendum opinion were provided, additional evidence has been added to the record which should be considered in the formulation of a medical etiology opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  In this regard, the Veteran submitted an October 2014 letter in her VA endocrinologist, Dr. S., opined-following , summary of the data available to him-that "[t]hese findings are not inconsistent with the possibility that the Veteran's thyroid problems indeed began in her young adulthood, in other words, during military service."  Although the Veteran contends that this opinion resolves the claim for service connection on appeal, the Board finds that it does not because it does not reflect the degree of probability required to substantiate a claim for service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  Notably, in this letter, Dr. S. also stated that the findings could be consistent with a Graves' variant or multinodular goiter, again making the Veteran's current thyroid diagnoses unclear.  

Under these circumstances, the Board finds that the medical evidence currently of record is insufficient to resolve the claim for service connection on appeal, and that outstanding questions pertaining to current diagnosis and etiology remains.  Accordingly, the Board finds that a new VA examination to obtain further medical findings and opinions-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

Thus, on remand, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate physician-preferably, an endocrinologist.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of her claim for service connection.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the Board notes that the records regarding the Veteran's recent claim for disability insurance benefits to her state's EDD, mentioned above, indicate that the Veteran underwent her December 2012 thyroidectomy at the Sacramento VA Medical Center (VAMC) in Mather, California, part of the VA Northern California Health Care System (HCS).  However the claims file contains records from the VA Northern California HCS only dated through July 2012.  In addition, the claims file reflects that the Veteran has also been receiving treatment from the San Francisco VA HCS in San Francisco, California, and that records from those facilities dated through March 2011 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the VA Northern HCS and the San Francisco VA HCS all outstanding records of evaluation and/or treatment of the Veteran since July 2012 and March 2011, respectively, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the VA Northern HCS and the San Francisco VA HCS all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since July 2012 and March 2011, respectively.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate physician-preferably, an endocrinologist-to obtain information as to the nature and etiology of all current thyroid disability(ies).

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented history and assertions.

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should first clearly identify all thyroid disability(ies) currently present or present at any point pertinent to the current claim on appeal (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed thyroid disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during or is otherwise medically related to the Veteran's active service, or, if not

(b) was caused OR has been aggravated (worsened beyond the natural progression) by the Veteran's service-connected bipolar disorder.  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from aggravation, to include identifying (to the extent possible), the baseline level of disability prior to the aggravation.

In addressing all of the above, the examiner must consider and discuss all pertinent medical and other objective evidence-to include, the records regarding the Veteran's recent claim for disability insurance benefits to her state's EDD, and the October 2014 letter from Dr. S.-as well as all lay assertions-to include the Veteran's assertions as to in-service events, and the nature, onset and continuity of symptoms.

The examiner is advised that the Veteran is competent to report her symptoms and history, and that reports in this regard must be acknowledged and considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

